[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDDUM OF DECISION RE MOTION FOR MODIFICATION OF FINANCIAL ORDERS
On November 13, 2000, the court heard the parties concerning the Defendant's motion for modification of child support and alimony pendentelite dated August 29, 2000, seeking relief from the existing child support and alimony orders due to his loss of employment and much reduced unemployment income.
The court heard testimony concerning the Defendant's efforts to secure employment, both from the Defendant and from the Plaintiff concurring recruiters who had called her seeking her husband. The court credits the Plaintiff's testimony that the Defendant informed her he did not intend to respond as he did not intend to secure lucrative employment. The court also received into evidence the parties' tax returns for 1995, 1996, 1997 and 1999, indicating that the Defendant has had an average income of over $80,000 annually. The testimony also proved that he had never before received unemployment compensation. The court finds that the Defendant continues to have the earning capacity to support the finacial orders previously entered by the court.
Based on the foregoing, the court declines to modify the existing pendente lite orders, finding that the Defendant has not come to court with clean hands. The defendant's motion for modification is denied.
Barbara M Quinn, Judge